Case: 12-1460   Document: 40    Page: 1   Filed: 10/11/2012




          NOTE: This order is nonprecedential.

  mufteb ~tates <!Court of ~peaIs
      for tbe jfeberaI qcfrtuft

            CBT FLINT PARTNERS, LLC,
                 Plaintiff-Appellant,

                           v.
                RETURN PATH, INC.,
                 Defendant-Appellee,

                         AND
         CISCO IRONPORT SYSTEMS, LLC,
                Defendant-Appellee.



                      2012-1460



Appeal from the United States District Court for the
Northern District of Georgia in case no. 07-CV-1822,
Judge Thomas W. Thrash, Jr.


            CBT FLINT PARTNERS, LLC,
                 Plaintiff-Appellee,

                          v.
                RETURN PATH, INC.,
                 Defendant-Appellant,
Case: 12-1460    Document: 40     Page: 2      Filed: 10/11/2012




CBT FLINT PARTNERS, LLC v. RETURN PATH, INC.                2
                           AND

         CISCO IRONPORT SYSTEMS, LLC,
                Defendant-Appellant.



                        2012-1594



Appeal from the United States District Court for the
Northern District of Georgia in case no. 07-CV-1822,
Judge Thomas W. Thrash, Jr.


                      ON MOTION


                        ORDER
   Return Path, Inc. and Cisco IronPort Systems, LLC
move without opposition to dismiss cross-appeal no. 2012-
1594.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    (1) The motion to dismiss appeal no. 2012-1594 is
granted. Each side shall bear its own costs.

   (2) The revised official caption for appeal no. 2012-
1460 is reflected above.
Case: 12-1460    Document: 40     Page: 3    Filed: 10/11/2012




3               CBT FLINT PARTNERS, LLC v. RETURN PATH, INC.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s26

Issued As A Mandate (as to 12-1594 only):   _O_CT_1_1_20_1_2